Citation Nr: 0115556	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-13 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for rheumatoid 
arthritis, sacroiliac joints and temporomandibular joint with 
ankylosing spondylitis, sacroiliitis and fibromyalgia, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
March 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1998 and March 1999 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of a post-service diagnosis of post-
traumatic stress disorder has not been presented.

2.  Rheumatoid arthritis, sacroiliac joints and 
temporomandibular joint with ankylosing spondylitis, 
sacroiliitis and fibromyalgia is currently manifested by 
painful motion primarily in the shoulders, hips and knees 
with few constitutional symptoms.  The appellant is currently 
employed.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  Rheumatoid arthritis, sacroiliac joints and 
temporomandibular joint with ankylosing spondylitis, 
sacroiliitis and fibromyalgia is no more than 60 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5099-5002 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 1998 rating decision, wherein 
the RO confirmed and continued a 40 percent evaluation for 
rheumatoid arthritis, sacroiliac joints and temporomandibular 
joints, and from a March 1999 rating decision that denied 
service connection for post-traumatic stress disorder.  In an 
August 2000 hearing officer's decision, the first disability 
was recharacterized as rheumatoid arthritis, sacroiliac 
joints and temporomandibular joint with ankylosing 
spondylitis, sacroiliitis and fibromyalgia (hereinafter 
arthritis/fibromyalgia) and the evaluation was increased to 
60 percent.  On a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decisions, the Statement of 
the Case, and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Service 
medical records were obtained and associated with the claims 
folder.  The RO was notified by the VA Medical Center in 
Memphis that they had no records pertaining to the appellant 
and he was so advised in the August 1999 Supplemental 
Statement of the Case.  In July 1998, the RO notified the 
appellant that requests for private medical records from Drs. 
Welch and Jackson had been requested and that it was his 
responsibility to see that these records were forwarded.  The 
appellant was also asked to provide a complete address for 
Dr. Parker at this time.  In a July 1998 response, the 
appellant forwarded the available records from Drs. Jackson, 
Welch, Goff, West and Parker and certified that these were 
the only available records.  A VA orthopedic examination was 
conducted in April 1998 and a VA psychiatric examination was 
conducted in February 1999.  In February 2000, VA 
examinations were conducted with regard to the appellant's 
fibromyalgia and to assess his joints again.  In May 2000, 
the claims folder was returned to the examiner for a medical 
opinion regarding fibromyalgia.  Reports of all of these 
examinations have been associated with the claims folder.  
The appellant testified before the RO in January 2000 and a 
copy of the transcript is of record.  During the hearing, the 
hearing officer discussed the availability of any additional 
evidence, ordered the additional VA examination and fulfilled 
any duty to suggest evidence.  38 C.F.R. § 3.103 (2000).  
Records from an April 2000 admission to North Mississippi 
Health Services for evaluation of cardiac disease were 
obtained.  Furthermore, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.  When the 
Board considers an issue not previously considered by the RO, 
in this case because the passage of the Veterans Claims 
Assistance Act came after the RO had completed consideration 
of the case, then the Board must consider whether the 
appellant would be prejudiced by appellate review without 
first returning the case to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met and no reasonable possibility exists 
that additional assistance would aid in substantiating the 
claims.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service connection for post-traumatic stress disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

We have reviewed the appellant's DD Form 214 which indicates 
service in the Republic of Vietnam but does not indicate 
combat service.  Therefore the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) and the combat provisions of 38 C.F.R. 
§ 3.304(f) (2000) do not apply.

A psychiatric evaluation conducted at the time of the April 
1966 pre-induction physical examination was normal.  No 
psychiatric complaints or diagnoses were made during service.  
The psychiatric evaluation conducted at the time of the 
Medical Board proceedings in October 1967 was normal.  

Dr. Welch submitted a letter in June 1998 that indicated he 
had treated the appellant since the early 1970's.  The 
appellant had come for treatment of gastrointestinal 
complaints.  Work-up for these complaints had revealed no 
anatomic changes.  The diagnosis was finally determined to be 
generalized anxiety disorder (in today's terminology).

Treatment records from Dr. Jackson dated in April 1994 
documented a complaint of depression.  The appellant reported 
chronic sleep difficulties and flying off the handle.  The 
diagnosis was illegible.

A VA psychiatric examination was conducted in February 1999.  
The claims folder was reviewed and the examiner noted that 
the appellant had never been hospitalized for psychiatric 
treatment and had never received outpatient treatment for 
post-traumatic stress disorder.  When queried about his most 
traumatic Vietnam experiences, the appellant listed: 1) 
riding in an ambulance with a wounded, captured enemy soldier 
who "had hatred in his eyes"; 2) nearly hitting another 
truck when he lost control of his vehicle; 3) waiting for 
medical treatment outside an emergency room and watching the 
arrival and triage of an outfit of wounded soldiers; 4) being 
a passenger in a truck that ran a vehicle full of Vietnamese 
civilians off a bridge.  When queried about combat 
experiences, the appellant reported that they got shot at 
several times but did not get to shoot back too much.  The 
appellant was divorced from his first wife after 29 years of 
marriage and he had regular contact with his two children.  
He worked full-time on the night shift in the stock 
department of a manufacturing plant.  He had left his 
previous jobs for better pay.  He socialized once a week and 
enjoyed fishing and dancing.  On mental status examination he 
was well groomed and socially appropriate.  He appeared 
anxious during the interview.  Speech was relevant and normal 
in tone and latency.  His mood was depressed with some 
tearful affect.  He denied appetite disturbance, endorsed 
occasional irritability with anger outbursts and expressed 
hope that his future would be an improvement over the 
present.  He worried more days than not about many different 
things and he had difficulty relaxing.  He had unwelcome 
thoughts about Vietnam about once a month.  The examiner 
concluded that the appellant served briefly in Vietnam and 
witnessed some distressing events.  However, he was not 
persistently reexperiencing those events to a degree that 
impaired him socially or occupationally.  Given the context 
of his military experiences, his occupational performance, 
his social participation, and his affective presentation, the 
symptoms he had reported were not suggestive of post-
traumatic stress disorder.  Rather his excessive anxiety and 
worry about numerous things, inability to control the worry, 
lethargy, irritability, sleep disturbance, and concentration 
problems were consistent with a dual diagnosis of generalized 
anxiety disorder and dysthymic disorder.  

The appellant submitted a post-traumatic stress disorder 
questionnaire in October 1998 and testified before the RO in 
January 2000.  He testified regarding stressors experienced 
during his service in Vietnam.  He was shot at 4-5 times 
while he hauled supplies in a convoy.  When he was waiting in 
the emergency room to have his leg problems evaluated, they 
started bringing in wounded soldiers at about 9:30 in the 
morning.  The hospital staff was entirely devoted to their 
care, and he had to sit there and watch all of these young 
men until he could be seen at about 7:00 in the evening.  The 
soldiers were badly wounded, and he saw body parts torn off 
and cans placed on the floor to catch the blood.  He saw a 
man he did not know die when his truck turned over and he was 
burned to death, but he did not know the man's name.  He was 
in a truck that ran a cart filled with Vietnamese women and 
children off a bridge.  They were going too fast to stop.  
The last thing he saw was the cart going over the edge.  They 
did not stop or even talk about it.  He had a friend from 
home get killed and another friend who killed himself after 
he got back home.  He never had to shoot anyone.  He had 
problems sleeping now and only got 2-3 hours of sleep per 
night.  He had flashbacks to these incidents only when he got 
around a hospital, so he tried to stay away as much as he 
possibly could.  His first marriage ended in divorce and he 
had been remarried for about 4 months.  He had mood problems 
and lost his temper.  He had problems with his nerves since 
the early 1970's.  He worried about things and had trouble 
dealing with situations and it had been than way ever since 
Vietnam.  His wife testified that he could not stand loud 
noises and overreacted to them.

The preponderance of the evidence is against service 
connection for post-traumatic stress disorder.  No competent 
medical examiner has diagnosed post-traumatic stress 
disorder, therefore medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming with DSM-IV or supported by the findings on the 
examination report) has not been presented.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  The appellant has contended that he has 
post-traumatic stress disorder.  Lay testimony is competent 
only when it regards the observable features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The 
appellant lacks the medical training and expertise to 
diagnose post-traumatic stress disorder.

Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
We note that the RO has not submitted the claimed stressors 
for attempted verification, but in the absence of even a 
single medical diagnosis of post-traumatic stress disorder, 
to do so would constitute a waste of limited government 
resources. 


Increased rating arthritis/fibromyalgia.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

A VA examination was conducted in April 1998.  The appellant 
reported chronic low back and neck pain that had been 
worsening over the years.  He had knee pain and diffuse hand 
pain.  He reported diffuse swelling mostly in his hands and 
feet that varied and usually lasted less than one day.  There 
was no heat or redness in the joint.  He denied instability, 
giving way or locking in his joints.  He got tired with 
activities and lacked endurance.  He reported flare-ups.  He 
had few constitutional symptoms.  He had some variation in 
his weight that he attributed to his diet.  He denied night 
sweats, fevers or chills, shortness of breath or cough, or 
palpitations.  He denied eye problems.  He had some mild 
sicca symptoms.  He denied reflux, dysphagia, and 
odynophagia.  He reported a history of intermittent diarrhea 
that he attributed to a stress reaction.  He had no 
serositis, focal paralysis, numbness, seizures, Raynaud's, 
dysuria, hair loss or chest pains.  Exacerbations of his 
musculoskeletal problems in the past had interfered with his 
ability to carry on with his daily job, and at home it made 
it difficult to get out of bed.  On physical examination he 
had no capillary loop dilation at the fingernails and no 
digital pits on his fingers.  There were normal fat pads on 
the hands.  There was no peripheral edema.  The hips had full 
range of motions with flexion from 0-125 degrees, extension 
to 25 degrees, adduction to 25 degrees, abduction to 
approximately 45 degrees, external rotation to 50 degrees, 
and internal rotation to 40 degrees bilaterally.  There was 
no effusion or warmth in his knees.  He had full flexion 
extension from 0-140 degrees.  There was no excessive motion 
in the knee ligaments.  There was no effusion, warmth or 
evidence of synovitis in the ankles, and he exhibited normal 
dorsiflexion to 20 degrees and normal plantar flexion to 40 
degrees.  There was no evidence of an idiopathy of his lower 
extremities, plantar fascia or Achilles insertions.  Range of 
motion in the shoulders was normal, with the appellant having 
discomfort when external rotation reached 70 degrees and 
internal rotation reached 80 degrees bilaterally.  Elbow 
flexion and extension was normal but he had pain with 
extension on the right.  No abnormalities were noted in the 
wrists or hands.  There was limitation of motion in the 
cervical spine.  Right and left lateral rotation of the neck 
was limited to 40 degrees bilaterally, with pain starting at 
30 degrees.  Extension was limited to approximately 25 
degrees with pain starting at 20 degrees.  Neck flexion was 
normal.  There was some loss of lumbar lordosis.  There was 
no tenderness over the sacroiliac joints and rotation was 
normal bilaterally.  Gait, muscle strength and muscle tone 
was normal bilaterally in the upper and lower extremities.  
Reflexes were 2+.  Blood testing was negative for rheumatoid 
factors.  X-rays examination revealed mild degenerative 
changes and loss of his sacroiliac joints.  Cervical spine 
films showed degenerative changes.  Sacroiliitis, 
degenerative joint disease of the cervical spine and chronic 
low back pain were diagnosed.  There was no evidence of 
rheumatoid arthritis or other connective tissue disease.

The appellant testified before the RO in January 2000 
regarding his level of disability.  He was having a lot of 
problems with his knees.  He wore braces when they were 
giving him problems.  He could not drive when his legs were 
bothering him.  He had pain in his right hand, his neck at 
the base of his skull, his low back, and in both knees.  His 
feet were sore sometimes.  He did not get much sleep due to 
the pain.  It was generally worse in the morning and he woke 
up with stiff joints.  His knees swelled and then he could 
not walk any distance at all.  When his knees were bad he 
needed help with his shoes and could not go up and down 
stairs.  He did not miss much work because he was dedicated 
and poor.  He just pushed ahead and tried to stay active.  
His wife testified that at times she had begged him to stay 
home from work because he was so bad.  

A VA examination was conducted in February 2000.  The 
appellant reported that the musculoskeletal symptoms were 
chronic and present each day, but fluctuated in their 
severity.  He described dull aching pain in his shoulders, 
neck, parathoracic and lumbar region, buttocks and legs.  He 
had increased morning stiffness that limited him only 
slightly with activity.  There was some weather sensitivity 
and cold intolerance.  His symptoms worsened at night and 
with prolonged inactivity.  He was limited in performing 
activities that involved stretching his neck, raising his 
shoulders or prolonged walking.  He had problems with his 
hand dexterity because of pain.  He had significant sleep 
disturbance because of his exoskeletal pain.  He estimated 
that he lost 1-2 days of work per month because of his 
musculoskeletal problems.  On examination he appeared 
chronically tired and showed the continence of a man in pain.  
He was fully cooperative during the examination.  There was 
generalized tenderness, particularly noticeable over his 
neck, suprascapular region and pelvis.  Tender points were 
observed in a symmetrical manner over his occiputs, scaliness 
area, trapezius regions, second intercostal spaces, 
sacroiliac regions, lateral epicondyles of the elbows, 
anterior pelvis, and above the knees.  All of these areas 
were typical tender points for fibromyalgia.  Muscle strength 
in the upper extremities was approximately 4/5 but was 
difficult to assess due to his pain.  His gait was cautious 
with shortened step, and he tended to walk with a slightly 
forward flexion of his hips and neck.  He moved with caution 
and deliberation as if in pain and suffering from muscle 
symptoms.

A separate examination was conducted for the joints.  The 
appellant described pain particularly in the neck and low 
back, and in his knees, base of his right thumb, ankles, 
hands, shoulder and temporomandibular joints.  Typically, his 
symptoms flare-ups involved a 1-2 week period of increased 
pain followed by a 1-2 week period of reduced symptoms.  On 
physical examination the temporomandibular joints were tender 
bilaterally with equivocal swelling.  The cervical spine had 
30 degrees of right and left rotation, 20 degrees of flexion 
and 15 degrees of extension.  There was 10-15 degrees of 
lateral tilt to both sides.  There was no substantial 
difference between active and passive motion.  The muscles 
were tender to light palpation.  There was some spasm in the 
paracervical muscles.  Hip flexion was to 95 degrees on the 
right and to 90 degrees on the left.  There was extension to 
0 degrees bilaterally, 20 degrees of bilateral adduction and 
40 degrees of bilateral abduction.  There was 50 degrees of 
internal rotation and 30 degrees of external rotation 
bilaterally.  The appellant showed obvious signs of pain with 
examination of the hips.  The right knee moved from 0-1 
degrees, and the left from 10-110 degrees.  There was 
tenderness in both knees and moderately large effusion in the 
left knee.  There was slight warmth but no redness.  The 
knees were stable.  Ankle motion was normal with slight 
tenderness.  The shoulders had 140 degrees of passive forward 
flexion, 0-120 degrees of passive abduction, 90 degrees of 
external rotation on the right and 60 degrees of external 
rotation on the left.  Internal rotation was 60 degrees on 
the right and 50 degrees on the left.  There was definite 
tenderness of the glenohumeral joints and in the rotator cuff 
regions.  There was no swelling or synovitis.  Elbow range of 
motion was 0-135 degrees bilaterally.  Wrist dorsiflexion was 
45 degrees on the right and 50 degrees on the left.  There 
was no synovitis or swelling in the wrists.  Ankylosing 
spondylitis, sacroiliitis and peripheral joint disease 
secondary to ankylosing spondylitis were diagnosed.  

In April 2000, the appellant was admitted to North 
Mississippi Medical Center for treatment of coronary artery 
disease, and degenerative arthritis was indicated as a 
discharge diagnosis.

A May 2000 addendum to these examinations indicated that 
there was a very strong probability that the symptoms from 
service connected rheumatoid arthritis played an important 
role in the development of fibromyalgia at a later date.

The appellant's disability has been rated by analogy to 
rheumatoid arthritis.  Rheumatoid arthritis (atrophic) as an 
active process with constitutional manifestations associated 
with active joint involvement, totally incapacitating is 
assigned a 100 percent evaluation.  Less than the criteria 
for 100 percent but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods is assigned a 60 percent 
evaluation.  Active rheumatoid arthritis with symptom 
combination productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
is assigned a 40 percent evaluation.  With 1 or 2 
exacerbations a year in a well-established diagnosis is 
assigned a 20 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5099-5002 (2000).

For chronic residuals of rheumatoid arthritis such as 
limitation of motion or ankylosis, favorable or unfavorable, 
rate under the appropriate diagnostic codes for the specific 
joint or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2000).

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered to be major joints for the purpose of rating 
disability for arthritis.  Multiple involvement of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities, the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45, Part 4, Diagnostic Code 5002 
(2000).  

The RO has assigned a 60 percent evaluation as for rheumatoid 
arthritis as an active process.  The preponderance of the 
evidence is against a higher evaluation under these criteria.  
The VA examiner in 1998 specifically stated that the 
appellant had few constitutional symptoms, and no active 
joint involvement attributed to rheumatoid arthritis has been 
indicated by an examiner.  Furthermore, the symptoms are not 
incapacitating.  The appellant, to his credit, continues to 
work and has indicated that he only misses a few days a month 
from work due to the symptoms.  Although he has morning 
stiffness, he was able to get out of bed.  Furthermore, he 
has described 1-2 week periods of exacerbation of his 
symptoms that are followed by 1-2 weeks of lessened symptoms, 
therefore we do not find that the symptomatology is totally 
incapacitating.  

The Board has considered whether a higher evaluation could be 
assigned under the criteria for chronic residuals of 
rheumatoid arthritis.  On VA examinations in 1998 and 2000, 
rheumatoid arthritis was not diagnosed.  Previously, chronic 
joint disability has been attributed to rheumatoid arthritis 
only in the temporomandibular and sacroiliac joints.  These 
do not constitute major joints or a group of minor joints for 
which separate evaluations could be assigned under the 
criteria for chronic rheumatoid arthritis, Diagnostic Code 
5002.  However the appellant is also service connected for 
ankylosing spondylitis.  Peripheral joint disease was said to 
be secondary to ankylosing spondylitis in the February 2000 
examination.  However, there was X-ray evidence of 
degenerative changes only in the sacroiliac joints and 
cervical spine.  The cervical spine is considered a group of 
minor joints, ratable on parity with major joints.  Severe 
limitation of motion in the cervical spine is assigned a 30 
percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5290 
(2000).  We note that the appellant has moderate to severe 
limitation of motion in his cervical spine, however, the 
highest assignment under the criteria for rating limitation 
of motion of the cervical spine would not afford him a higher 
evaluation than that which is already assigned.  See also 
38 C.F.R. § 4.71a; Diagnostic Code 5287 (2000).  Thus, the 
higher evaluation is achieved by the current assignment of 60 
percent under Diagnostic Code 5002 for rating this disability 
analogous to rheumatoid arthritis as an active process.

The Board has also considered whether a higher evaluation 
could be assigned under the rating criteria for fibromyalgia.  
Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy is assigned a 40 percent 
evaluation.  Fibromyalgia with symptoms as described that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time is assigned 
a 20 percent evaluation.  Fibromyalgia with symptoms as 
described that require continuous medication for control is 
assigned a 10 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5025 (2000).  These criteria do not afford 
the appellant a higher evaluation since he is already in 
receipt of an evaluation that is higher than the maximum 
evaluation under this Diagnostic Code.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for arthritis/fibromyalgia 
are adequate, as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
assignment of a high schedular evaluation is recognition of 
substantial interference with employment.  However, 
competent, objective evidence of marked inference with 
employment or frequent periods of hospitalization has not 
been shown.  The appellant has indicated that he only misses 
a few days of work per month due to this disability and that 
he has never been hospitalized.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  An increased rating for rheumatoid arthritis, 
sacroiliac joints and temporomandibular joint with ankylosing 
spondylitis, sacroiliitis and fibromyalgia is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

